WRIGHT, FINLAY & ZAK, LLP
Edgar C. Smith, Esq.
Nevada Bar No. 5506
Christopher A. J. Swift, Esq.
Nevada Bar No. 11291
7785 W. Sahara Ave., Suite 200
Las Vegas, NV 89117
(702) 475-7964; Fax: (702) 946-1345
cswift@wrightlegal.net
Attorneys for Plaintiff, Wilmington Trust, National Association, not in its individual capacity but
as Trustee of ARLP Securitization Trust, Series 2014-2

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

WILMINGTON TRUST, NATIONAL                          Case No.: 2:17-CV-00460-JAD-NJK
ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT AS TRUSTEE OF ARLP
SECURITIZATION TRUST, SERIES 2014-2,                STIPULATION AND ORDER TO
                                                    EXTEND DEADLINE FOR PLAINTIFF
               Plaintiff,                           TO FILE ITS RESPONSE TO
       vs.                                          CINNAMON RIDGE COMMUNITY
                                                    ASSOCIATION’S MOTION FOR
SATICOY BAY LLC SERIES 206                          SUMMARY JUDMENT [ECF NO. 50]
VALERIAN; CINNAMON RIDGE
COMMUNITY ASSOCIATION; and                          (FIRST REQUEST)
NEVADA ASSOCIATION SERVICES, INC.

               Defendant.

       Plaintiff, Wilmington Trust, National Association, not in its individual capacity but as
Trustee of ARLP Securitization Trust, Series 2014-2 (“Plaintiff” or “Wilmington Trust”), by and
through its counsel of record, and Defendant, Cinnamon Ridge Community Association, by and
through its counsel of record, hereby stipulate and agree that Plaintiff shall have an extension of
time of two (2) days, up to and including June 18, 2019, in which to file its Opposition to
Defendant Cinnamon Ridge Community Association’s Motion for Summary Judgment [ECF
50], filed on May 24, 2019. Counsel for Plaintiff’s daughter became ill and therefore, the parties
agree to extend the deadline for Plaintiff’s opposition which is currently due to be filed on or
before June 14, 2019, to June 18, 2019..
///
///




                                            Page 1 of 2
       This is the parties’ first request for an extension and is not intended to cause any delay or
prejudice to any party.
       IT IS SO STIPULATED.
 DATED: June 14, 2019                                DATED: June 14, 2019

 WRIGHT, FINLAY & ZAK, LLP                           LIPSON NEILSON, P.C.


 /s/ Christopher A.J. Swift, Esq.                    /s/ Karen Kao, Esq.
 Christopher A. J. Swift, Esq.                       J. William Ebert, Esq.
 Nevada Bar No. 11291                                Nevada Bar No. 2697
 7785 W. Sahara Ave., Suite 200                      Karen Kao, Esq.
 Las Vegas, NV 89117                                 Nevada Bar No. 14386
 Attorney for Plaintiff, Wilmington Trust,           9900 Covington Cross Drive, Suite 120
 National Association, not in its individual         Las Vegas, Nevada 89144
 capacity but as Trustee of ARLP                     Attorneys for Defendant, Cinnamon Ridge
 Securitization Trust, Series 2014-2                 Community Association

                                               ORDER

       IT IS SO ORDERED.
       Dated: June
       Dated this   14,day
                  ____  2019.
                           of _____________, 2019.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
